DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Amendments and Arguments
Applicant presented a new title in the amendment filed on 03/03/2021, the new title has been accepted. 
Regarding the pending rejections under 35 U.S.C. §102(a)(1) and §103, applicant substantially amended all independent claims 1, 19 and 20. The features in the amendment were based on the disclosure ([0114-0118]) and drawings (Fig. 6, Fig. 13 #24A, Fig. 14 #24A). 

The amended independent claim 1 includes following new limitations:
“a first object indicating a direction and a degree of the change of the orientation of the face of the user,

change a size of the first object based on the change of the orientation of the face of the user;”

In light of the disclosure (Spec. [0114-0118], Fig. 13, #24A), a size of an evaluation object (i.e., a microphone symbol) changes in different noises states depending on a user’s face orientation (Fig. 13, #24A => Fig. 14 #24A).  

Prior art references fail to teach above underlined limitations. Independent claims 19 and 20 include similar limitations as claim 1. Dependent claims further limit claim 1. All rejections under §102 and §103 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659